DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the second layer includes a low-resilience layer having a relatively low resilience and a high-resilience layer having a relatively high resilience”.  It is unclear what the difference in resilience has to be to be “low” versus “high” resilience.  Are both the low-resilience layer and high-resilience layer “made of an elastic foam” as required in claim 8, last two lines?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005282813 (JP ‘813) in view of Rudolph, U.S. Patent 3,135,128.

As per claim 8, JP ‘813 discloses a seal chain (p. 1, Description) (fig. 4), comprising:
 	two inner link plates (4) opposed to and spaced apart from each other;
 	a tubular bushing (5), opposite ends of the bushing being respectively joined to the two inner link plates (4) (p. 2);
 	a pin (9) rotationally inserted into the bushing (5);
 	a tubular roller (6) into which the bushing (5) is inserted, the roller (6) being rotationally supported by the bushing (5);
 	two outer link plates (7) arranged to externally hold the two inner link plates (4), opposite ends of the pin (9) being respectively joined to the two outer link plates (7);
 	a recess (15) (fig. 4) formed in an inner surface of each of the inner link plates (4) to surround the bushing (5); and
 	a seal (17, 19) [seal plate, seal ring] arranged between a bottom surface of the recess (15) and an end surface of the roller (6) so as to be accommodated in the recess (15), the seal (17, 19) sealing lubricant provided between the bushing (5) and the roller (6) (p. 4, 3rd para). 
 	JP ‘813 does not disclose the seal includes a first layer made of a self-lubricating material, the first layer being in contact with the end surface of the roller, and a second layer made of an elastic foam, the second layer being in plane contact with both the first layer and the bottom surface of the recess.
	However, Rudolph in his Seal for Chain Joint invention teaches the use of a two layer seal for use in a seal chain.  One layer being a resilient washer (12) made from a soft rubber material having high porosity (col. 2, lines 20-28).  Examiner interprets the description equivalent to an elastic foam.  The other layer being a sealing washer (13) which is made from low-friction material such as Teflon or nylon (col. 2, lines 49-53) which is a description of self-lubricating material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of JP ’13 with a two layer (self-lubricating & foam) seal, as taught by Rudolph, for the purpose of optimizing long term chain wear and keeping an influx of debris out and lubricant in a bushing/roller joint. 

As per claim 11, JP ‘813 and Rudolph as set forth above, JP ‘813 as modified, Rudolph discloses the second layer (12) is made of a closed-cell foam (col. 2, lines 20-28).  Examiner interprets a molded second layer (12) [washer] would have a closed-cell structure.

As per claim 12, JP ‘813 and Rudolph as set forth above, JP ‘813 as modified, disclose a thickness of the inner link plate (4) is greater than a thickness of the outer link plate (7) (fig. 4), and
a thickness of a portion of the inner link plate (4) where the recess (15) is formed is greater than or equal to the thickness of the outer link plate (7) (fig 4).

As per claim 13, JP ‘813 and Rudolph as set forth above, JP ‘813 as modified, disclose the claimed invention except for a height of the inner link plate is greater than a height of the outer link plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the cross sectional area including the height dimension of the outer link plate since it was known in the art that the cross sectional area of the inner link plate in the recess area is the weakest part of the inner link and any additional cross sectional area of the outer link is superfluous.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005282813 (JP ‘813) in view of Rudolph, U.S. Patent 3,135,128, further in view of Utz, U.S. Patent 5,425,679.

As per claim 9, JP ‘813 and Rudolph as set forth above, JP ‘813 as modified, disclose the seal (12, 13) has an annular shape to surround the bushing (5).  JP ‘813 and Rudolph do not disclose an inner circumferential surface of the seal is in contact with an outer circumferential surface of the bushing (5).
 	However, Utz in his Chain with Sealed Joint and Sealed Roller invention teaches a sealed chain with a sealing member (56) in a groove (58) made from polymeric material.  The seal surrounds and engages a bushing (20) on which a roller is mounted (fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of JP ‘813 and Rudolph by extending the seal over to contact the bushing, as taught by Utz, for the purpose of optimizing seal performance in keeping debris out and lubricant inside the joint.    

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a seal chain including two outer link plates arranged to externally hold two inner link plates, opposite ends of a pin being respectively joined to the two outer link plates;
a recess formed in an inner surface of each of the inner link plates to surround a bushing; and
a seal arranged between a bottom surface of the recess and an end surface of a roller so as to be accommodated in the recess, the seal sealing lubricant provided between the bushing and the roller, wherein the seal includes a first layer made of a self-lubricating material, the first layer being in contact with the end surface of the roller, and a second layer made of an elastic foam, the second layer being in plane contact with both the first layer and the bottom surface of the recess;  the second layer includes a low-resilience layer having a relatively low resilience and a high- resilience layer having a relatively high resilience, and the low-resilience layer is located between the first layer and the high-resilience layer.  For these reasons in conjunction with the rest of the structure as claimed in claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654